On Application for Rehearing.
Per Curiam.
For the reasons assigned in the original opinion herein, our former decree is reinstated and now made the final judgment of the Court.
By his Honor, JOHN ST. PAUL:
I dissent. ' I think that an appeal made returnable before the time allowed the appellee to answer and before the time allowed appellant to complete it by filing his bond is not made returnable .according to law. Hence an appeal if made “returnable according to law” is returnable on the first return day after said delays and not on the next return day after signing the order.